DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/23/2021.  These drawings are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu (US Patent Application Publication No. (2019/0124994 A1).
Qiu discloses a heating mechanism 90a, comprising: a heating member 932a, wherein the heating member 932a is a cylindrical heating strip (see Fig. 3) and defines therein defining an airflow passage for airflow passing therethrough (see Fig. 4); a liquid guiding member 930a for .   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US Patent Application Publication No. (2019/0124994 A1) in view of Buchberger (US 8,833,364 B2).
Regarding claim 2, claim 2 recites, "the base seat is made of ceramic material."  However, Qiu does not disclose the material that makes up the base seat 934.  
On the other hand, whether the base seat 934 is made of ceramic material or any other material, the function of the base seat 934 will remain the same, holding both the heating member 932a and the liquid guiding member 930a.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify a heating mechanism taught by Qiu such that it would have a base seat made of ceramic material as taught by the instant invention because whether the base seat is made of ceramic material or any other material, the function of the base seat will remain the same, holding both the heating member and the liquid guiding member.  Therefore, using ceramic material to for the base seat only deals with the use of preferred material.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 10 and 23, Qiu further discloses an atomizer 100 for an electronic cigarette, comprising: a heating mechanism 90a according to claim 1; and a pair of electrode contact assemblies 73, 74 configured to connect to the heating mechanism 90a.  Although Qiu discloses the atomizer 100 being in an electronic cigarette, Qiu does not disclose a battery for providing electric drive for the heating mechanism 93a.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic cigarette taught by Qiu such that it would have a battery for providing electric drive for the heating mechanism as taught by Buchberger because the battery is the most commonly used electric power source for operating a portable electronic device such as the electronic cigarette.  

Regarding claim 24, claim 24 recites, "the battery or the atomizer is provided with an elastic latch, the atomizer or the battery defines a latching groove accordingly, for securing the atomizer to the battery."
In the drawings disclosed by Qiu, it seems that the atomizer includes external threads for engaging with a battery.  Therefore, Qiu does not disclose the battery and the atomizer being provided with an elastic latch and a latching groove for securing the battery to the atomizer.  
On the other hand, Buchberger discloses an electronic cigarette comprising an atomizer part 2 and a battery part 1 secured together by an elastic latch 8 formed on the atomizer part 2 engaging with a corresponding latching groove 9 formed on the battery part 1.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic cigarette taught by Qiu such that it would have an elastic latch and a latching groove for securing a battery to an atomizer as taught by Buchberger because the elastic latch and the latching groove are simply one of many commonly known securing mechanisms such as internal and external threads, a projection and a groove, a latch and a latching groove, or a screw and a screw hole, wherein the functions of the . 

Allowable Subject Matter
Claims 11-22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 10-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831